DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun U.S. 20140079960 in view of Honda et al. EP 2424070 A2.
Regarding claim 1, Yun discloses a management device [comprising Fig. 1, Integrated Controller 15; Fig. 2 master BMS 210m, Slave BMS 210s] for managing a plurality of power storage devices [Fig. 2, Battery Pack 220 in 200m; Battery Pack 220 in 200s1, etc.; pars. 0003, 0005] interconnected in parallel [pars. 0047-0049, 0051], the management device comprising a halt controller that halts an operation of at least one of the plurality of power storage devices [pars. 0004, 0008, 0009] during a period in which charged/discharged power between the plurality of power storage devices and a load is less than a set value [pars. 0039, 0040], 
wherein during the period in which the charged/discharged power is less than the set value, the halt controller sequentially halts an operation of each power storage device of the plurality of power storage devices [pars. 0039, 0040. See also: Abstract, pars. 0045, 0050, 0052, 0055-0057, 0072, 0096, 0101, 0102, 0138-0144 in combination with Fig. 9] 
Yun is silent regarding: for a set time interval.
Honda discloses: wherein during the period in which the charged/discharged power is less than the set value, the halt controller [Fig. 1, battery integration unit 9] sequentially halts for a set time interval [par. 0013. See also: pars. 0016, 0029, 0034].
Yun and Honda are analogous parallel-slave battery modules which receive/deliver charge/discharge power on command from a master controller. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the feature of halting the batteries for a predetermined period of time, as taught by Honda, for the benefit of equalizing any deterioration between all of the batteries [see Honda, pars. 0015, 0016].
Regarding claim 4 Yun discloses the management device according to claim 2, wherein when the charged/discharged power becomes equal to or more than the set value, the halt controller temporarily recovers the power storage device whose operation has been halted [when the battery pack(s) is fully charged and power is required, the battery pack switches are closed], and when the charged/discharged power becomes less than the set value, the halt controller halts the operation of the temporarily recovered power storage device [when power is no longer required the battery pack(s) switches is opened. Pars. 0039, 0040]. 
Regarding claims 5, 10, Yun discloses a power storage system comprising: a plurality of power storage devices interconnected in parallel; and the management device according to claim 1, wherein the plurality of power storage devices are connected to the management device by a communication line [pars. 0008, 0053, 0054]. 


claim 6, Yun discloses a power storage system comprising: 
a plurality of power storage devices interconnected in parallel [Figs. 1 and 2, battery system 20 comprising 200m, 200s1, 200s2]; and 
a power conversion system [Fig. 1, power conversion system PCS 10, par. 0030] that converts direct current (DC) power discharged from the plurality of power storage devices interconnected in parallel into alternating current (AC) power [Fig. 1, via converter 14 and inverter 13] and then outputs the AC power to a power system [Fig. 1, comprising power generation system 2, load 4, Grid 3], and in turn converts AC power received from the power system into DC power and then charges the plurality of power storage devices [battery system 20 comprising 200m, 200s1, 200s2] interconnected in parallel with the DC power [Fig. 1, via inverter 13 and converter 14. Pars. 0031-0034, 0036, 0038, 0042], 
wherein the power conversion system includes a halt controller [comprising Fig. 1, Integrated Controller 15; Fig. 2 master BMS 210m, Slave BMS 210s] that halts an operation of at least one of the plurality of power storage devices during a period in which charged/discharged power between the plurality of power storage devices and the power system is less than a set value [pars. 0039, 0040], 
wherein during the period in which the charged/discharged power is less than the set value, the halt controller sequentially halts an operation of each power storage device of the plurality of power storage devices [pars. 0039, 0040. See also: Abstract, pars. 0045, 0050, 0052, 0055-0057, 0072, 0096, 0101, 0102, 0138-0144 in combination with Fig. 9] 
Yun is silent regarding: for a set time interval.
Honda discloses: wherein during the period in which the charged/discharged power is less than the set value, the halt controller [Fig. 1, battery integration unit 9] sequentially halts an operation of each power storage device [Fig. 1, e.g. 2A] of the plurality of power storage devices [Fig. 1, 2A-2D] for a set time interval [par. 0013. See also: pars. 0016, 0029, 0034].
Yun and Honda are analogous parallel-slave battery modules which receive/deliver charge/discharge power on command from a master controller. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the feature of halting the batteries for a predetermined period of time, as taught by Honda, for the benefit of equalizing any deterioration between all of the batteries [see Honda, pars. 0015, 0016]. 
Response to Current Arguments
Applicant’s arguments with respect to claim(s) 11/16/2020 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the current rejection.
In advancing the current amendment, applicant states: “However, Yun does not disclose or suggest that the master rack 200m sequentially turns off operation of each slave rack 200s for a set time interval. In paragraph [0118], Yun discloses that - "When the master BMS 210 detects abnormality, and thus the entire battery system 20 should be turned off, the master 
Examiner notes that Yun discloses in par. 0018: 
[0118] When the master BMS 210 detects abnormality, and thus the entire battery system 20 should be turned off, the master BMS 210 may transmit a rack off control command to the slave BMS 210s. The slave BMS 210s may open the first switch 233 of the protective circuit 230 in response to the rack off control command. Next, the slave BMS 210s may inform the master BMS 210m that the first switch 233 is opened. The master BMS 210m may then transmit a rack off control command to another BMS 210s. In such a manner, the master BMS 210m may turn off all slave racks 200s, and then may turn off its own master rack 200m. Thus, contrary to what applicant is stating, Yun explicitly discloses turning off each slave BMS 210s sequentially. Pars. 0138-0144, in combination with Fig. 9, further discloses that turning off of the slave BMSs is accomplished in a sequential manner. Examiner notes that Yun does not explicitly disclose for a set time interval, as currently claimed. Honda et al. is introduced to explicitly teach this feature.

Response to Previous Arguments
Applicant's arguments filed 6/10/2020 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees. The examiner cited portion to Yun disclose a power generation system (which includes power from power generation 2, grid 3 and battery 20) that supplies power to a load 4. See Fig. 2. The disclosure describes that the battery 20 is charged and discharged with grid power (as well as power generation 2), and during a power failure on grid 3, can be used to supply load 4. The description automatically contains a “set value” above and below which the battery is operated (via, at least converter 14, commanded by integrated controller 15) to either recharge itself if too low, or to discharge power when called upon during a power failure. Applicant has merely summarized a portion of the given citations without offering a reasonable analysis to the functionality of Yun’s overall system as shown in high level in Fig. 1, and described in the citations given in the action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859